NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit


                                       2006-3150




                                    LINDA R. BARNES,

                                                              Petitioner,

                                            v.

                      OFFICE OF PERSONNEL MANAGEMENT,

                                                              Respondent.



                            __________________________

                            DECIDED: December 5, 2006
                            __________________________



Before NEWMAN, MAYER, and LINN, Circuit Judges.

PER CURIAM.




       Linda R. Barnes petitions for review of the decision of the Merit Systems Protection

Board, Docket No. AT844E050910-I-1, affirming the reconsideration decision of the Office

of Personnel Management that she is not entitled to disability retirement benefits. We

affirm the decision of the Board.
                                        DISCUSSION

       Ms. Barnes was a Legal/Administrative Specialist with the Department of Veterans

Affairs when she applied for disability retirement in September 2004. The OPM denied the

application, and after various proceedings the Board concluded that her condition did not

interfere with her ability to perform her job, and affirmed OPM's action. Ms. Barnes

appeals, challenging the conclusion that she is not disabled, and stating that one of the

government witnesses provided dishonest testimony.

       The Federal Circuit does not have authority to review the facts of disability. See

Lindahl v. Office of Personnel Management, 470 U.S. 768, 791 (1985)("Accordingly, while

the factual underpinnings of ' 8347 disability determinations may not be judicially reviewed,

such review is available to determine whether 'there has been a substantial departure from

important procedural rights, a misconstruction of the governing legislation, or some like

error "going to the heart of the administrative determination."'") (quoting Scroggins v. United

States, 397 F.2d 295, 297 (Ct. Cl. 1968)). Thus the only issue before us relates to Ms.

Barnes' allegation that a government witness "lied under oath." Ms. Barnes directs us to no

basis for her allegation, which concerns her supervisor. An allegation of witness dishonesty

requires support, such as inherent improbability or contradiction by undisputed facts. See

Pope v. U.S. Postal Service, 114 F.3d 1144, 1149 (Fed. Cir. 1997) ("As an appellate court,

we are not in position to re-evaluate these credibility determinations, which are not

inherently improbable or discredited by undisputed fact."); Hambsch v. Department of

Treasury, 796 F.2d 430, 436 (Fed. Cir. 1986) (issues of credibility are extremely difficult to

determine on appellate review).




2006-3150                                     2
     The decision of the Board must be affirmed.

     No costs.




2006-3150                               3